Name: COMMISSION REGULATION (EC) No 498/95 of 6 March 1995 amending Regulation (EC) No 3243/94 laying down detailed rules for the application of the import arrangements provided for by Council Regulations (EC) No 3071/94 and (EC) No 3073/94 for high-quality beef and frozen buffalo meat
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  tariff policy;  international trade
 Date Published: nan

 No L 50/2 EN Official Journal of the European Communities 7. 3 . 95 COMMISSION REGULATION (EC) No 498/95 of 6 March 1995 amending Regulation (EC) No 3243/94 laying down detailed rules (or the application of the import arrangements provided for by Council Regulations (EC) No 3071/94 and (EC) No 3073/94 for high-quality beef and frozen buffalo meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3379/94 of 22 December 1994 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer ('), and in particular Article 5 thereof, Whereas Regulation (EC) No 3379/94 provides for the opening of a tariff quota of 200 tonnes of high-quality beef ; whereas it is necessary to adopt the detailed rules for applying that quota ; whereas Commission Regulation (EC) No 3243/94 (2) establishes for the first half of 1995 the detailed rules for applying the import arrangements for high-quality beef ; whereas the same provisions should be applied to the new tariff quota of 200 tonnes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) (d) of Regulation (EC) No 3243/94 '5 000 tonnes' is replaced by '5 200 tonnes'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 366, 31 . 12. 1994, p . 3 . 2) OJ No L 338, 28 . 12. 1994, p . 62.